Citation Nr: 0605044	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  97-00 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to specially adapted housing or a special 
home adaptation grant.

2.  Entitlement to automobile and adaptive equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from July 1966 to July 1969, 
and from October 1971 to January 1975.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal 
from a September 1995 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama that denied the appellant's claims of 
entitlement to house and automobile adaptation.  

In June 2004, a Board hearing was conducted at the RO in 
Atlanta, Georgia before a Veterans Law Judge who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.  Thereafter, in October 
2004, the presiding Veterans Law Judge at that hearing 
remanded this case for additional development.  

The Veterans Law Judge who conducted the June 2004 hearing is 
no longer employed at the Board.  In October 2005, the Board 
sent a letter to the appellant to notify him of this and of 
his right to another Board hearing pursuant to 38 U.S.C.A. 
§ 7105 and 38 C.F.R. § 20.707.  He was informed that a 
nonresponse would be interpreted as a negative reply.  The 
appellant did not send any response to the Board.  Therefore, 
there is no outstanding hearing request and the case is ready 
for appellate review.


FINDINGS OF FACT

1.  Service connection has been granted for paranoid 
schizophrenia for which a 100 percent rating has been 
assigned; a 20 percent service-connected disability rating is 
in effect for diabetes mellitus and a noncompensable service-
connected disability rating is in effect for each knee.

2.  Service-connected disability has not resulted in the loss 
of use of a lower extremity (foot) which so affects the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

3.  The appellant is not entitled to compensation for the 
anatomical loss or loss of use of both hands and he is not 
service-connected for any eye disability.

4.  Neither ankylosis of a knee or hip due to service 
connected disability has been demonstrated, nor is a lower 
extremity shown to be shortened by 3 1/2 inches or more due 
to a service-connected disability.

5.  Complete paralysis of the external popliteal nerve due to 
a service-connected disability causing foot drop is not 
shown.

6.  It has not been shown that the appellant has the 
anatomical loss or loss of use of a foot due to a service 
connected disability, nor is functioning of a foot shown to 
be so limited due to a service-connected disability that the 
appellant would be equally well-served by an amputation with 
use of a suitable prosthetic appliance.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing have not been met.  38 U.S.C.A. §§ 2101(a), 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.809, 4.63 (2005). 

2.  The criteria for entitlement to financial assistance in 
the purchase of an automobile or other conveyance, or 
adaptive equipment, have not been met.  38 U.S.C.A. §§ 3901, 
3902, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.808 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims by correspondence dated 
in May 2003, as well as the October 2004 Board remand; these 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.

In addition, in the November 1996 Statement of the Case 
(SOC), and in the Supplemental Statements of the Case (SSOC) 
issued in June 2003, and May 2005, the RO informed the 
appellant about what the evidence had to show to establish 
entitlement to the adaptive housing benefits and to 
automobile/automobile equipment benefits.  Therefore, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed. 

Even though the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's two claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for examinations for 
compensation purposes.  The appellant testified before the 
Board.  The appellant was informed about the kind of evidence 
that was required and the kinds of assistance that VA would 
provide.  The appellant did not provide any information to VA 
concerning available treatment records that he wanted the RO 
to obtain for him that were not obtained.  The appellant was 
given more than one year in which to submit evidence after 
the RO gave him notification of his rights under the VCAA.  
Therefore, there is no duty to assist or notify that is 
unmet.

All relevant facts with respect to the claims addressed below 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his June 2004 Board hearing that 
he is in pain from his back and his knees all of the time.  
He said that his knees will pop out of joint at any time and 
that he had problems with his legs caused by his sciatic 
nerve; the sciatic nerve problems are caused by his back 
condition.  The appellant also stated that he had diabetic 
neuropathy that he experienced as numbness and tingling from 
his hips to his knees.  He said that this affected his 
ability to move his legs.  He also testified that he did not 
have any problem below his knees most of the time.  He said 
that he had had surgery on his upper extremities.  He stated 
that he could only stand for a few minutes before having pain 
or balance problems and that he could only walk about 15 feet 
before he would have to sit down due to pain, weakness and 
shortness of breath  See Hearing Transcript pp. 7-12.  The 
appellant further testified that he felt he was entitled to 
automotive equipment because his van had 200,000 miles on it.  
See Hearing Transcript p. 2.

The appellant's spouse testified that the appellant had to 
have a wheelchair when they were out because he would 
collapse and fall.  She said that he could not use a manual 
chair anymore because of the shoulder surgeries and that they 
had to have a van with adaptations to get her husband around.  
She also stated that the appellant has periods where he 
cannot sit up or dress himself or stand up and that he has 
lost muscle tone and coordination.  See Hearing Transcript 
pp. 3-5.  The appellant's spouse testified that the appellant 
had lost all of the muscle tone all over his body during the 
prior two years.  She said that he staggers and falls a lot.  
See Hearing Transcript pp. 10-12.

Service connection has been granted for paranoid 
schizophrenia for which a 100 percent rating has been 
assigned.  Service connection has also been granted for 
diabetes mellitus for which a 20 percent evaluation has been 
assigned.  A noncompensable service-connected disability 
rating is in effect for each knee.

Review of the medical evidence of record reveals an undated 
licensed doctor affidavit that states that the appellant had 
a walking impairment due to a "low back condition."  The 
document, apparently relating to an application for Georgia 
handicapped license plates, was signed by a notary whose 
commission expired in February 1997.  A private consultation 
report dated in March 1997 indicates that the appellant 
walked with an antalgic gait with a cane in his left hand.  
He had a dysesthesia in his left lateral thigh.  He also had 
left-sided weakness that he reported was secondary to a 
stroke he had the previous autumn.  Deep tendon reflexes were 
intact and toes were downgoing.  The doctor rendered a 
clinical assessment of meralgia paresthetica.  

A March 1999 VA hospital discharge note indicated that the 
appellant complained of intermittent numbness of the lower 
extremities with prolonged walking.  Muscle strength was 5/5.  
In July 1999, he demonstrated full range of motion of the 
extremity and muscle power was 5/5.  A May 2000 VA hospital 
note indicates that the appellant used a cane to assist with 
ambulation.  He exhibited weakness of his left arm and leg 
compared with his right.  A June 2000 VA hospital discharge 
note indicated that the appellant reported a history of falls 
and that he said he would not fall if he used a wheelchair.  
Later that month, he was rehospitalized "after consuming a 
large amount of alcohol at a local bar and falling off of a 
barstool."  

The appellant was admitted to the Emory Eastside Medical 
Center for an episode of syncope in April 2001.  The 
emergency room report states that the appellant's family had 
reported near syncopal episodes where he walked along, got 
somewhat lethargic or tired and then eased himself down.  On 
the day in question, the appellant was at a restaurant and, 
after eating, he had gotten up and was going to his car in 
the parking lot when people informed the family that he had 
fallen.  A consultation sheet states that the appellant had a 
history of previous strokes resulting in disabling deficits.  
It was noted that the appellant was "able to ambulate 
without any assistive device" and that he "drives an 
automobile."  He was noted to have some periods of 
forgetfulness, incoherent speech and a stumbling staggering 
gait.  The consulting physician noted that, according to 
family, the appellant had finished a large meal in a 
restaurant and had "gotten up to walk out to his van."  The 
consultant also noted that the appellant had developed 
intractable burning pain in both proximal lower extremities 
in 1997, refractory to medications and that he underwent a 
spinal cord stimulator implant in 2000, with relief.  The 
appellant's gait was described as mildly wide-based; there 
was no mention of any need for any assistive device.

In November 2001, the appellant was admitted to the DCH 
Regional Medical Center.  The discharge summary states that 
the appellant's muscle strength grade was 5/5 in all 
extremities.  Generalized tonic-clonic seizures, apparently 
new onset were diagnosed.

A May 2002 VA inpatient treatment note indicates that the 
appellant used an electric wheelchair for community 
ambulation due to pain.  His walking tolerance was limited 
due to pain.  He demonstrated full passive range of motion at 
each knee.  No laxity or crepitus was noted.  A May 2002 
physical therapy consultation note indicates that the 
appellant complained of pain in his back, shoulders, neck and 
knees.  He lived in a one-story home with one step.  He could 
walk independently with a cane for approximately 15 feet.  He 
was referred to physical therapy to increase his mobility and 
his endurance.  He was supposed to increase his walking and 
decrease his wheelchair use.  He was able to ride a recumbent 
bicycle for two minutes before he stopped due to left knee 
pain.  Four days later, his capacity for the bicycle had 
increased five-fold and he was not using the wheelchair.

A VA hospital problem list dated in May 2004 indicates that 
the appellant's bilateral neuropathic pain was related to a 
remote laminectomy and that he had been placed on narcotic 
analgesics for back pain control ever since the battery in 
the spinal stimulation device in his back went dead in 2002.  
A VA physical therapy note dated in May 2004 stated that the 
appellant was independent in gait with rolling walker.  Lower 
extremity strength was 5/5 on the right and 4/5 on the left.  
An October 27, 2004 VA hospital note indicated that the 
appellant complained of bilateral knee pain and that his 
ability to walk was severely limited or nonexistent.  A note 
the next day stated that the appellant reported being able to 
walk only three to five steps before his knees gave out.  He 
was described as having arthralgias of the knees, shoulders 
and back, as well as myalgia of the thighs.  He was described 
as having been using a wheelchair since 1989.  A nursing note 
addendum that same day indicated that the appellant moved all 
joints, that he was ambulatory and that he had no gross 
deformities of the musculoskeletal system or contractions or 
muscle weakness.  Then, on October 30, 2004, the appellant 
was observed walking without a cane or a walker or a 
wheelchair the whole way down a hallway and he declared that 
he was going to walk out of the hospital.  

The appellant underwent replacement of the battery in his 
back stimulator at a private facility in September 2004.  The 
discharge instructions stated that the appellant would need 
help with driving and that he was not to drive for 24 hours 
or while taking medication.  There is no mention of the use 
of, or need for, any wheelchair, walker or cane.

In December 2004, the appellant underwent two VA medical 
examinations.  The claims file was examined by each examiner.  
The appellant reported that he had been unable to walk due to 
knee pain; he said that he was barely able to walk more than 
ten to fifty yards at a time and that he used an assistive 
device to walk.  He said that he used a walker and a 
motorized wheelchair.  He reported strokes in 1991, 2000, and 
2003.  The appellant also stated that he was able to drive.  
He exhibited an antalgic gait and was slightly unsteady when 
walking.  He exhibited a range of motion of zero to 100 
degrees on the right and 5 to 100 degrees on the left.  The 
motion was accomplished with pain.  Radiographic examination 
revealed mild to low grade degenerative joint disease of the 
knees.  The diabetes examiner concluded that the appellant 
had no upper or lower extremity impairment that was caused by 
the service-connected diabetes and stated that the diabetes 
did not have an effect on his ability to ambulate.  

A.  Certificate of Eligibility for Assistance in Acquiring 
Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service connected 
compensation for permanent and total disability due to: (1) 
The loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) The loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
38 U.S.C.A. § 2101(a)(1)(2)(3); 38 C.F.R. 
§ 3.809(b)(1)(2)(3)(4).

The term "loss of use" of a hand or foot is defined by 
38 C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  

Also considered as loss of use of a foot under 38 C.F.R. 
§ 3.350(a)(2) is complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot drop, accompanied 
by characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

Applying the pertinent legal criteria to the facts and 
contentions summarized above, while the Board does not 
dispute the significant nature of the appellant's multiple 
medical conditions, to include the fact that he had been 
using a scooter or motorized wheelchair for many years, there 
is no indication that this is due to service connected 
disability.  In particular, the objective evidence of record 
also does not indicate that there is any ankylosis or foot 
drop due to service-connected disability; such clinical 
findings are required before "loss of use" under 38 C.F.R. 
§ 4.63 can be established.  Furthermore, there is no clinical 
evidence demonstrating shortening of a lower extremity to 3 
1/2 inches or more due to a service-connected disability so 
as to meet the criteria for "loss of use" as defined by 
regulation.  The appellant is not blind in either eye and he 
has not contended that he is.  The criteria of 38 U.S.C.A. 
§ 2101(a) and 38 C.F.R. § 3.809(b) are controlling and 
entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing cannot be granted because 
the appellant has not demonstrated service-connected 
disability congruent to the level required.

B.  Certificate of Eligibility for Assistance in Acquiring a 
Special Home Adaptation Grant

In order for a veteran to be entitled to a certificate of 
eligibility for assistance in acquiring special home 
adaptation, he must be entitled to compensation for permanent 
and total disability which (1) is due to blindness in both 
eyes with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.  38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.

As noted above, service connection has not been granted for 
any eye disability.  With respect to the issue of "loss of 
use" of both hands, it has not been contended or otherwise 
shown that there is loss of use of a hand due to a service-
connected disability.  Thus, the Board finds that entitlement 
to benefits under the provisions of 38 U.S.C.A. § 2101(b) and 
38 C.F.R. § 3.809a cannot be granted. 

C.  Certificate of Eligibility for Assistance in Acquiring an 
Automobile and/or Adaptive Equipment

Financial assistance may be provided to an "eligible person" 
in acquiring an automobile or other conveyance and adaptive 
equipment, or adaptive equipment only.  38 U.S.C.A. 
§ 3902(a)(b).  A veteran is considered an "eligible person" 
if he is entitled to compensation for any of the following 
disabilities: (i) The loss or permanent loss of use of one or 
both feet; (ii) the loss or permanent loss of use of one or 
both hands; (iii) the permanent impairment of vision of both 
eyes.  38 U.S.C.A. § 3.808(b)(1).  The objective and 
competent medical evidence does not show that the appellant 
has loss of use of either hand or that he has a service-
connected visual disability.  However, because the 
appellant's service-connected disabilities involve both of 
his lower extremities, the question for resolution is whether 
he has loss or permanent loss of use of either foot.  

As previously noted, the term "loss of use" of a hand or foot 
is defined at 38 C.F.R. § 3.350(a)(2) as that condition where 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc, in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  See also 38 C.F.R. § 4.63.

Examples under 38 C.F.R. § 3.350(a)(2) that constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, or complete ankylosis of two major joints of an 
extremity, or shortening of the lower extremity of 3 1/2 
inches or more.  

The appellant appears to argue that he has effectively lost 
the use of his feet, as he is unable to ambulate.  While 
there is pathology of the knees due to service-connected 
disability, the evidence of record indicates that the 
appellant has substantial range of motion in each knee, 
albeit with pain, and that his problems ambulating are mainly 
caused by his non-service-connected back condition, stroke 
residuals, seizure disorder and proximal lower extremity 
myalgia.  As such, there is no basis for making the award 
based on the loss of use of a foot due to service-connected 
disability.  Thus, there is no service-connected impairment 
that meets the criteria set out by 38 C.F.R. § 4.63 and a 
grant of this benefit is not warranted.  

In addition, the overall record reflects that the appellant 
is able to ambulate, albeit with some loss of function.  The 
record does not show that the actual remaining function is so 
ineffective that it could be accomplished equally well by an 
amputation stump with prosthesis.  The Board acknowledges the 
appellant's reports of pain that limits his functional 
ability.  However, pain alone does not equate to loss of use 
of the right and left feet to the extent that the appellant 
has no effective function other than that which would be 
served equally well by amputation.

A veteran who does not qualify as an "eligible person" under 
the foregoing criteria may nevertheless be entitled to 
adaptive equipment, and adaptive equipment only, if he is 
entitled to VA compensation for ankylosis of one or both 
knees, or of one or both hips.  38 U.S.C.A. § 3902(b)(2); 
38 C.F.R. § 3.808(b)(1)(iv).  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91).  Again, the appellant has 
clinically demonstrated a range of motion of at least five to 
100 degrees in each knee and no ankylosis of either hip has 
been demonstrated.

Based on the evidence of record, the Board finds that the 
appellant does not meet the requirements for financial 
assistance for the purchase of an automobile and adaptive 
automobile equipment or for adaptive equipment only.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claims.  Because the preponderance of the evidence is against 
each one of the appellant's claims, the benefit-of-the-doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir.).





	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to specially adaptive housing or a special home 
adaptation grant is denied.

Financial assistance for the purchase of an automobile or 
other conveyance, and adaptive automobile equipment, or for 
adaptive automobile equipment only, is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


